DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
II.	This action is in response to applicants amendment/arguments filed on May 17, 2021.  This action is made FINAL.

Allowable Subject Matter
	III.	Claim 1 contains allowable subject matter because the prior art does not teach a method performed by a source base station for performing a handover from the source base station to a target base station, the method comprising: analyzing one or more factors associated with performing the handover to make a determination on whether to perform the handover using a delta configuration that modifies the first plurality of configurations or a full configuration that replaces the first plurality of configurations; preparing a Handover Preparation Information message by determining, based on the determination on whether to perform the handover using the delta configuration or the full configuration, whether to include one or more conditionally present fields in the Handover Preparation Information message.
	Claims 2-9 and 21-26 contain allowable subject matter based on their dependence on independent claim 1.
Claim 13 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 14 contains allowable subject matter because the prior art does not teach
a base station apparatus… analyzing one or more factors associated with performing the handover to make a determination on whether to perform the handover using a delta configuration that modifies the first plurality of configurations or a full configuration that replaces the first plurality of configurations; preparing a Handover Preparation Information message by determining, based on the determination on whether to perform the handover using the delta configuration or the full configuration, whether to include one or more conditionally present fields in the Handover Preparation Information message.
Claims 15-20 contain allowable subject matter based on their dependence on independent claim 14.
Claim 28 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 contains allowable subject matter because the prior art does not teach wherein receiving the first interface message further comprises: receiving, in the Handover Preparation Information message, a full configuration indicator that request the full configuration from the target base station.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
IV.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe et al. (US 2018/0035337 A1) in view of Lai et al. (US 2015/0172988 A1).
Regarding claim 10 Kitazoe teaches method performed by a target base station (target eNB) for performing a handover of a user equipment from a source base station to the target base station (see paragraph [0083], a handover from the source eNB currently serving a UE to a target eNB reads on performing a handover of a user equipment from a source base station to the target base station) the method comprising: receiving, by the target base station, a first interface message associated with a The source eNB sends a HO Request message to the target eNB.  This reads on receiving, by the target base station, a first interface message associated with a handover request to perform the handover of the user equipment from the source base station to the target base station, the first interface message including a Handover Preparation Information message); making a determination on whether to perform the handover using a delta configuration that modifies a plurality of configurations (current UE configuration) corresponding to a current user equipment configuration for communicating with the user equipment or a complete configuration (see paragraph [0083], The source eNB signals current configuration of the requesting UE to the target eNB in a HO Request message.  This information can be used by the target eNB to formulate a response including a complete configuration or delta configuration for the UE.  The target eNB compares the current UE configuration to a configuration required by the target eNB and generates the delta configuration comprising changes required by the target eNB in the current UE configuration.  This reads on making a determination on whether to perform the handover using a delta configuration that modifies a plurality of configurations corresponding to a current user equipment configuration for communicating with the user equipment or a complete configuration) by determining whether the Handover Preparation Information message includes one or more conditionally present fields (see paragraph [0083], the current UE configurations signaled by the source eNB in the HO request and used by the target eNB reads on determining whether the Handover Preparation Information message includes one or more conditionally present fields); preparing a second interface message based on the determination (see paragraph [0083] and Fig. 5, The delta configuration can be sent in a transparent container from the target eNB to the source eNB in a HO Request Acknowledgement message.  This reads on preparing a second interface message based on the determination); and transmitting, by the target base station, the second interface message to The delta configuraiton is sent in a transparent container from the target eNB to the source eNB in a HO Request Acknowledgement message.  This reads on transmitting, by the target base station, the second interface message to acknowledge the handover request).
Kitazoe does not specifically teach that the complete configuration is a full configuration.
Lai teaches a delta configuration and a full configuration (see paragraph [0043], the delta configuration indicates only changes to be made to the current UE configuration and the full configuration indicates UE parameters that need to be changed and UE parameters that do not need to be changed).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nomenclature of the complete configuration in Kitazoe to include a full configuration because the full configuration, as taught in Lai, can be considered a complete configuration as it includes UE configuration parameters that need to be changed and UE configuration parameters that do not need to be changed.
Regarding claim 11 Kitazoe teaches wherein the determining whether the Handover Preparation Information message includes the one or more conditionally present fields comprises: determining the Handover Preparation Information message includes the plurality of configurations corresponding to the current user equipment configuration for communicating with the user equipment (see paragraph [0083], The source eNB signals current configuration of the requesting UE to the target eNB in a HO Request message.  This information can be used by the target eNB to formulate a response including a complete configuration or delta configuration for the UE.  This reads on determining the Handover Preparation Information message includes the plurality of configurations corresponding to the current user equipment configuration for communicating with the user equipment), and wherein the preparing the second interface message comprises: excluding a full configuration indicator from the second The source eNB signals current configuration of the requesting UE to the target eNB in a HO Request message.  This information can be used by the target eNB to formulate a response including a complete configuration or delta configuration for the UE.  The target eNB generates the delta configuration comprising changes required by the target eNB in the current UE configuration.  The delta configuration is sent in a transparent container from the target eNB to the source eNB.  The delta configuration in the transparent container in a HO Request Acknowledgment message reads on preparing the second interface message comprises: excluding a full configuration indicator from the second interface message based on the determining the Handover Preparation Information message includes the plurality of configurations).
Regarding claim 12 Kitazoe teaches wherein the second interface message (see paragraph [0083], delta configuration in the transparent container in a HO Request Acknowledgment message) includes a radio resource control message (see claim 11), and wherein the excluding the full configuration indicator in the second interface message (see paragraph [0083], delta configuration in the transparent container in a HO Request Acknowledgment message reads on excluding the full configuration indicator in the second interface message) comprises excluding the full configuration indicator from the radio resource control message (see paragraph [0083] above; claim 11 above; and Fig. 6).

V.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe et al. (US 2018/0035337 A1) in view of Lai et al. (US 2015/0172988 A1) and Guo et al. (US 2019/0037635 A1).
Regarding claim 27 Kitazoe and Lai teach the method as recited in claim 10 including wherein receiving the first interface message further comprises: receiving, in the Handover Preparation Information message, at least a portion of the plurality of configurations corresponding to the current The source eNB signals the current configuration of the requesting UE to the target eNB in a HO Request message and this reads on receiving the first interface message further comprises: receiving, in the Handover Preparation Information message, at least a portion of the plurality of configurations corresponding to the current user equipment configuration) and except for wherein preparing the second interface message further comprises: including, in the second interface message, a second plurality of configurations that correspond to a full configuration from the target base station.
Guo teaches preparing the second interface message further comprises: including, in the second interface message, a second plurality of configurations that correspond to a full configuration from the target base station (see paragraph [0504] – [0506] and TABLE 2, HandoverPreprationInformation field, wherein if the target receives an incomplete MeasConfig…the target eNB may decide to apply the full configuration option reads on preparing the second interface message further comprises: including, in the second interface message, a second plurality of configurations that correspond to a full configuration from the target base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Kitazoe and Lai combination adapt to include wherein preparing the second interface message further comprises: including, in the second interface message, a second plurality of configurations that correspond to a full configuration from the target base station because it would provide for the required configuration when the target eNB receives an incomplete configuration as described in Guo above.




Response to Arguments
VI.	Applicant’s arguments with respect to claims 10-12 have been considered but are moot in view of the new grounds of rejection.

Conclusion
VII.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
June 5, 2021